Exhibit 99.1 BIOLASE REPORTS 2 IRVINE, CA (May 3, 2017) - BIOLASE, Inc. (NASDAQ:BIOL), the global leader in dental lasers, today reported its financial results for its first quarter ended March 31, 2017. 2017 First Quarter highlights with comparisons to 2016 First Quarter include: • Worldwide revenue of $10.9 million, a decline of 1%, driven by a 13% decline in international sales, substantially offset by a 7% increase in U.S. revenue o 25% increase in U.S. Waterlase revenue and a 43% increase in U.S. Waterlase placements as propelled by the launch of Waterlase Express™ o Quarterly average selling price of flagship Waterlase® iPlus continued to increase o Worldwide services revenue increased 9% • Operating loss decreased by 6% • Gross margin of 36%, increased more than 325 basis points, due to improved pricing and geographic sales mix • Appointed financial executive Mark Nelson as Senior Vice President and Chief Financial Officer • Recruited veteran of medical device sales James Surek as Vice President of Sales for the Americas • Successfully completed $10.5 million private placement in April 2017 President and CEO Harold Flynn, Jr. said, “Our revenues for the first quarter were essentially flat year over year, but we continued to see signs of progress. In the U.S., Waterlase placements were up 43%, which helped drive a 25% increase in Waterlase revenue in our largest single market. While still in the initial stages of ramping our launch, clinician reaction to our new fifth generation Waterlase Express technology, especially its elegantly simple user interface, educational support animations and its ease of use overall, has been very positive and encouraging. Operationally, our gross margins improved year over year, and we cut our operating loss by 6%. We also strengthened our senior management team with two key hires during the quarter, and in early April completed a $10.5 million private placement that provides funds to push forward on our strategic path toward our vision of fundamentally changing dentistry with laser technology. “Looking forward, we are still in the early stages of transformation as a company, operating in a global dental industry also undergoing significant change, structurally, operationally, and technologically.While we may continue to experience uneven revenue growth quarter to quarter, I am confident we are developing the right solutions to address the challenges in this new emerging world of dentistry. Our technologies bring the frontier of treatment into the general practice as clinicians offer more comprehensive treatment plans, providing them minimally invasive treatments that will make them better dentists and produce better outcomes for patients. Even though we now have laser systems for every clinic and dentist around the world, our long-term challenge continues to be to educate and execute, to break the long-standing status quo and enable laser dentistry to become the new global standard of care that helps build sustainable and thriving practices. I believe in and am committed to a future with market penetration of all-tissue lasers over five times, and utilization well over 10 times where they are today. Although this is an ongoing process, we are encouraged by the progress we have made thus far.” 2017 First Quarter Financial Results Net Revenue. Net revenue for the first quarter of 2017 was $10.9 million, as compared to net revenue of $11.0 million for the first quarter of 2016. The quarter-over-quarter decrease of 1% was driven by decreases in international Waterlase sales, worldwide Epic sales, worldwide imaging sales and domestic consumables and other revenue, substantially offset by increased domestic Waterlase sales and domestic services revenue. License fees and royalty revenue remained flat quarter-over-quarter. Gross Profit. Gross profit typically fluctuates with product and regional mix, selling prices, product costs and revenue levels. Gross profit for the first quarter of 2017 was 36%, as compared to 33% in the first quarter of 2016, an increase of over 325 basis points. Improvements reflect an increase in net revenue and a larger concentration of domestic laser BIOLASE Reports 2017 First Quarter Results Page 2 of 7 sales, specifically the Waterlase iPlus, which typically have higher product margins than our international sales due to higher pricing. Operating Expenses. Total operating expenses in the first quarter of 2017 and 2016 were consistent at $8.0 million. Within operating expenses, sales and marketing expenses increased by $380,000, primarily due to higher convention related and advertising expenses, and general and administrative expenses increased by $149,000, primarily due to increased patent fees. These increases were more than offset by a $457,000 decrease in engineering and development expenses, primarily due to a decrease in operating supplies and payroll and consulting related expenses. Net Loss. Net loss for the first quarter of 2017 was $4.1 million, or a $0.06 loss per share, compared to a net loss of $4.3 million, or a $0.07 loss per share, for the first quarter of 2016. The decrease in net loss was primarily attributed to a $445,000 reduction in cost of revenue resulting in a $309,000 increase in gross profit. After adding back the first quarter’s net interest income of $9,000, removing the income tax provision of $40,000, removing the non-cash depreciation and amortization expenses of $290,000 and removing the non-cash stock-based compensation of $379,000, the non-GAAP net loss for the first quarter of 2017 totaled $3.4 million, or a loss of $0.05 per share, compared with a non-GAAP net loss of $3.2 million, or a loss of $0.06 per share, during the first quarter of 2016. Liquidity and Capital Resources As of March 31, 2017, BIOLASE had approximately $12.2 million in working capital.Cash and restricted cash equivalents at the end of the first quarter of 2017 were $3.8 million, as compared to $9.2 million on December 31, 2016.Net accounts receivable totaled $9.2 million at March 31, 2017, as compared to $9.8 million at December 31, 2016. Senior Vice President and CFO Mark Nelson said, “We are pleased to have executed our private placement earlier in the month of April, and appreciate the additional runway this financing will provide for the successful expansion of our new Waterlase Express offering.”Mr. Nelson continued, “We are also encouraged that the early traction we saw in first quarter gross and operating margins will continue to benefit from anticipated growth in sales of our new Express product, ongoing improvements in pricing, and the continued expansion of our service and consumables revenue streams.” Conference CallAs previously announced, BIOLASE will host a conference call today at 4:30 p.m. Eastern Time to discuss its operating results for the first quarter of 2017, and to answer questions. To listen to the conference call live via telephone, dial 1-877-407-4019 from the U.S. or, for international callers, dial 1-201-689-8337, approximately 10 minutes before the start time. To listen to the conference call live via the Internet, visit the Investors section of the BIOLASE website at www.biolase.com. About BIOLASE, Inc.
